             Case 1:21-cv-00439-VM Document 3 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
In the matter of the application of                                     :
                                                                        :
U.S. BANK NATIONAL ASSOCIATION, solely in its                           :
capacity as Trustee of Triaxx Prime CDO 2006-1, Ltd.,                   :
                                                                        :
                                             Petitioner,                :   No.
                                                                        :
                           - against -                                  :   RULE 7.1 STATEMENT
                                                                        :
TRIAXX ASSET MANAGEMENT LLC (f/k/a ICP                                  :
ASSET MANAGEMENT LLC); TRIAXX PRIME                                     :
CDO 2006-1, LTD.; and PHOENIX REAL ESTATE                               :
SOLUTIONS LTD.,                                                         :
                                                                        :
                                             Respondents.               :
                                                                        :
For Judicial Instructions under CPLR Article 77 on the                  :
Payment of Certain Administrative Expenses.                             :
                                                                        :
------------------------------------------------------------------------x

                 Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Respondent Triaxx

Asset Management LLC (“Triaxx”) certifies that it is a wholly-owned subsidiary of Triaxx

Holdco, LLC (“Triaxx Holdco”) and no publicly-held corporation owns 10% or more of the stock

of either Triaxx or Triaxx Holdco. Respondent Phoenix Real Estate Solutions Ltd. certifies that it

is owned by Phoenix Holdco LP and no publicly held corporation owns 10% or more of its stock.




3565134.1
            Case 1:21-cv-00439-VM Document 3 Filed 01/19/21 Page 2 of 2




Dated: January 19, 2021
       New York, New York
                                      FRIEDMAN KAPLAN SEILER &
                                       ADELMAN LLP

                                      s/ Anne E. Beaumont
                                      Eric Seiler (eseiler@fklaw.com)
                                      Andrew W. Goldwater (agoldwater@fklaw.com)
                                      Anne E. Beaumont (abeaumont@fklaw.com)
                                      Priyanka Wityk (pwityk@fklaw.com)
                                      Anil Vassanji (avassanji@fklaw.com)
                                      7 Times Square
                                      New York, NY 10036-6516
                                      (212) 833-1100

                                      Attorneys for Triaxx Asset Management LLC and
                                      Phoenix Real Estate Solutions Ltd.




                                         2
3565134.1
